Byrnes, Ch. J.
Motion for summary judgment is denied with leave to renew. It appears that but six days ’ notice of motion by mail was given. Section 164 of the Civil Practice Act, and subdivision 4 of section 29 of the Hew York City Court Act (L. 1926, ch. 539), read together, require seven days’ notice of motion if notice of motion be served by mail. A motion for summary judgment if personally served requires at least four days’ notice. (See Aronstam v. Scientific Utilities Co., 196 N. Y. S. 306, affd. 206 App. Div. 657.)